**For Immediate Release** For more information, contact: Joseph W. Kiley, President and Chief Executive Officer of First Savings Bank Northwest Kari Stenslie, Chief Financial Officer (425) 255-4400 First Financial Northwest, Inc. Reports Financial Results for the Third Quarter of 2012 Renton, Washington – October 19, 2012 - First Financial Northwest, Inc. (the “Company”) (NASDAQ GS: FFNW), the holding company for First Savings Bank Northwest (the “Bank”), today reported a net loss for the quarter ended September 30, 2012 of $791,000, or $0.04 per diluted share, a decrease of $2.2 million from the quarter ended June 30, 2012 and $1.4 million from the comparable quarter in 2011. For the nine months ended September 30, 2012, net income was $1.2 million or $0.07 per diluted share, as compared to $3.3 million, or $0.19 per diluted share for the comparable period in 2011. “We continue to work toward consistent profitability, quarter over quarter. Unfortunately, this quarter we experienced two events that prevented us from meeting our goal. The first was the continued high cost of our proxy contest litigation, which totaled $264,000 this quarter and $868,000 year-to-date. In addition, while we believe that the economy in our market area is continuing to recover, our OREO properties decreased $1.2 million in market value during the quarter because several of these properties declined in value. These two events reduced an otherwise profitable quarter with earnings of $630,000 to a loss of $791,000. We continue to aggressively convert our nonearning assets to performing assets but are always susceptible to local economic and property-specific factors affecting the valuation of our foreclosed properties,” stated Victor Karpiak, Chairman, President and Chief Executive Officer of First Financial Northwest, Inc. “Our nonperforming assets declined during the quarter to $42.8 million, from $44.8 million last quarter. We continue to maintain our strong capital position with Tier 1 capital of 15.16%. While our third quarter financial results were less than expected, we continue to remain focused on reducing nonperforming assets and improving operating efficiencies in order to maintain sustained profitability. I believe the proper foundation is in place in order to realize a bright future,” stated Joseph W. Kiley, President and Chief Executive Officer of 1 First Savings Bank Northwest. “We believe the addition of Joe’s leadership skills and solid banking experience will assist us in continuing to improve the Bank’s performance,” stated Victor Karpiak. Highlights for the quarter ended September 30, 2012 included: · Nonperforming assets at September 30, 2012 decreased $2.0 million, or 4.5% to $42.8 million from June 30, 2012 and $13.2 million, or 23.6% from September 30, 2011; · Sales of other real estate owned (“OREO”) totaled $3.3 million during the quarter, generating a net gain on sales of $78,000; · Decreases in OREO market values were $1.2 million for the quarter, compared to $235,000 for the second quarter of 2012 and $515,000 for the comparable quarter in 2011; · The Company’s book value per share increased to $9.84 at September 30, 2012, from $9.79 at June 30, 2012 and $9.52 at September 30, 2011, reflecting both year-to-date net income and increased accumulated other comprehensive income on unrealized gains on investment securities for the nine months ended September 30, 2012; · Additional expenses associated with the proxy contest litigation were $264,000 net of a refund receivable from our Directors and Officers’ insurance policy; · The Bank’s Tier 1 and total risk-based capital ratios at September 30, 2012 were 15.16% and 27.31%, respectively. Based on management’s evaluation of the adequacy of the allowance for loan and lease losses (“ALLL”), a provision of $700,000 was required for the third quarter of 2012, an increase of $50,000 from the second quarter of 2012. The following contributed to the increase in the amount of the loan loss provision required during the quarter ended September 30, 2012: · Nonperforming loans as a percentage of total loans remained relatively unchanged at 3.5% at September 30, 2012, compared to June 30, 2012 and decreased from 4.1% at September 30, 2011; · Nonperforming loans increased $1.0 million to $23.6 million at September 30, 2012, from $22.6 million at June 30, 2012 and decreased from $30.8 million at September 30, 2011. The increase was primarily the result of a $2.7 million multifamily loan that was current at June 30, 2012, however, the 2 borrower entered into bankruptcy proceedings during the third quarter of 2012 and a receiver was appointed to liquidate the borrower’s assets. · The loan portfolio remained relatively unchanged at $650.3 million for the quarter ended September 30, 2012, compared to $650.0 million at June 30, 2012. This stability indicates that loan production for the quarter offset loan repayments and transfers to OREO, which positively affected the ratio of interest-earning assets to interest-bearing liabilities and enhanced the interest rate spread. The ALLL decreased $300,000 to $14.2 million at September 30, 2012, compared to $14.5 million at June 30, 2012, primarily as a result of net charge-offs of $982,000 during the third quarter. The ALLL represented 60.1% of nonperforming loans and 2.1% of total loans at September 30, 2012, compared to 63.9% and 2.2%, respectively, at June 30, 2012. The following table presents a breakdown of our troubled debt restructured loans (“TDRs”): Three Month One Year September 30, June 30, September 30, Increase/ Increase/ (Decrease) (Decrease) (In thousands) Nonperforming TDRs: One-to-four family residential $ ) Multifamily ) ) Commercial real estate - - - ) Consumer 48 - 70 48 ) Total nonperforming TDRs ) Performing TDRs: One-to-four family residential Multifamily - (4
